 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LANCE WILLIAMS,                                    No. 2:18-CV-0740-MCE-DMC-P
12                        Plaintiff,
13           v.                                          ORDER
14    D. JUST, et al.,
15                        Defendants.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s motion to compel (ECF No. 40).

19                   On May 29, 2019, plaintiff served on defendants two sets of requests for

20   production of documents. See ECF No. 40, pg. 16 (Proof of Service). Defendants served timely

21   responses on July 16, 2019. See id. at 17-35 (Defendants’ Responses). Over 11,000 pages of

22   responsive documents were served on plaintiff on July 30, 2019. See ECF No. 46-1 (Duggan

23   Declaration).

24                   Plaintiff’s motion is procedurally defective in that plaintiff failed to meet and

25   confer as required by Federal Rule of Civil Procedure 37(a)(1). As defendants note in their

26   opposition, plaintiff’s motion does not contain any certification or declaration indicating that

27   plaintiff at least attempted to meet and confer with defendants’ counsel prior to filing the instant

28   motion to compel. Plaintiff’s failure to meet and confer is supported by the declaration of
                                                         1
 1   defendants’ counsel who states that he had no such communication with plaintiff. See ECF No.

 2   46-1 (Duggan Declaration). The court notes that plaintiff’s motion to compel was served on July

 3   23, 2019 – after defendants served written responses but before defendants served responsive

 4   documents. This timeline illustrates the importance of the meet-and-confer requirement for if

 5   plaintiff had made such an effort he would have learned that responsive documents were

 6   forthcoming, thereby potentially obviating any need to request court intervention.

 7                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion to compel (ECF

 8   No. 40) is denied.

 9

10   Dated: September 9, 2019
                                                          ____________________________________
11                                                        DENNIS M. COTA
12                                                        UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
